Citation Nr: 0521252	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for psoriasis based on an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, which granted service connection for 
psoriasis and initially assigned a noncompensable rating.

Procedurally, the appeal initially came before the Board in 
October 2001.  At that time, the Board remanded the issue of 
entitlement to an assignment of an initial compensable 
evaluation for psoriasis to the RO for further evidentiary 
development, including a VA compensation and pension physical 
examination (C&P examination).  While on remand, the RO 
assigned an initial evaluation of 10 percent.  The appeal 
continued and the Board reviewed the matter again in February 
2003.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (Generally, a 
veteran will be presumed to be seeking the maximum benefit 
allowed by law and regulation, and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.)  The Board denied the claim for assignment of an 
initial scheduler rating  in excess of 10 percent for 
psoriasis.  The Board remanded the question of whether a 
rating in excess of 10 percent for psoriasis on 
extraschedular basis is warranted to the RO for further 
development and adjudication.  38 C.F.R. § 3.321(b)(1).  A 
review of the record indicates that the RO complied with the 
remand directives and the Board may proceed with its 
appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an assignment of an initial rating in 
excess of 10 percent for psoriasis based on extraschedular 
evaluation; all reasonable development necessary for the 
disposition of the appeal of the claim has been completed.
2.  The veteran's service-connected psoriasis is not 
productive of an unusual disability picture characterized by 
such factors as marked interference with employment and 
frequent hospitalizations.


CONCLUSION OF LAW

The criteria for a referral for consideration of an 
extraschedular rating for psoriasis  have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in May 1998 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the December 1998 rating decision, the 
December 1998 Statement of the Case (SOC), and the April 
2005 Supplemental Statement of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the 
April 2005 SSOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, 
provided that he sufficiently identified the records sought 
and submitted releases as necessary.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claim for an 
extraschedular rating for psoriasis and the avenues through 
which he might obtain such evidence, and of the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the veteran appealed a May 1998 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in May 2003, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the May 2003 letter from the 
RO provided to the appellant the first three elements.  
Although the letter does not contain the language of the 
fourth element, a June 2004 letter from the Appeals 
Management Center was sent to the veteran, which includes 
all four elements.  Satisfying the fourth element, the June 
2004 letter advised, "If you have any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the veteran's medical history, including his 
current employment and treatment for psoriasis.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

FACTUAL BACKGROUND

Private records from R.R., M.D. show the veteran presented 
for outpatient treatment of psoriasis and other nonservice 
connected skin disorders in October and November 1988, March 
1989, March 1990, January, September, and November 1993, July 
and September 1995, and September 1996.

The veteran underwent a C&P examination in September 1998.  
There were no medical records available.  A medical history 
was taken regarding psoriasis, but the veteran's current 
employment was not discussed.  The veteran indicated he uses 
various types of medication, including Dovonex and a 
corticosteroids cream, but the veteran did not disclose any 
inpatient treatment for his service-connected psoriasis.  

The veteran testified in a Travel Board hearing in July 2001.  
His testimony indicates as follows:  

The veteran is employed doing maintenance, which includes 
work with heating, ventilating, air conditioning, painting, 
and plumbing work.  He has to wash his hands several times a 
day to keep them sanitary when he is painting or working on 
plumbing.  This removes the moisture and the topical 
medicine.  The skin on the knuckles can crack with movement 
or on their own; and this is very painful.  (Transcript (T.) 
at p. 3)  The medicine wears off during his 8-hour workday.  
(T. at p. 2)  The cracking and bleeding are exacerbated when 
the veteran works on air conditioning or plumbing because he 
usually ends up on his knees and he has to maneuver his hands 
in tight areas.  Trying to avoid contact with objects 
precludes him from getting into areas that he really needs to 
reach.  Regardless of these difficulties, the veteran always 
performs his duties.  (T. at 6)  

The veteran underwent another C&P examination in February 
2002.  On examination the areas found to be involved with 
psoriasis were both the elbows, knees, and ankles, with the 
biggest psoriatic patch being located on the left knee.  The 
veteran reported that he currently worked as the head of 
maintenance at a rental company.  The work environment is 
temperature regulated.  He also stated that he uses gloves 
when he has to use any pool agents.

VA outpatient records show the veteran sought treatment for 
psoriasis in September 2001 and March 2002.

Treatment records from Montgomery Family Medicine show 
complaints of psoriasis in November 1993 and November 2003.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1 (2004).  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2004).  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The veteran's service connected psoriasis is currently 
evaluated as 10 percent disabling through use of the regular 
schedular standards under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (Dermatitis or eczema).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

ANALYSIS

The veteran contends, in essence, that his service-connected 
psoriasis presents exceptional circumstances with respect to 
his employment because he works as a Maintenance Supervisor, 
which requires him to be on his knees and work with his 
hands, which causes his skin to break apart and bleed.  He 
asserts that the lesions associated with his psoriasis are 
constant and bleed even with slight trauma.  With regard to 
the skin on his knuckles, he states that it splits open with 
very little movement, which results in very painful cuts on 
his hands.

A review of the evidence does not reveal extraordinary 
circumstances that render the use of the regular rating 
schedule impractical.  The provisions of the rating schedule 
represent as far as can be practicably determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321(a).  The Board 
has considered the veteran's statements and testimony about 
the difficulties he has had in his employment as a 
maintenance supervisor as a result of his psoriasis, to 
include cracking and bleeding of the skin.  However, there is 
no supportive evidence, such as a statement from an employer 
or a physician, showing that the veteran has been 
economically harmed solely by his service-connected 
psoriasis, beyond the degree of disability anticipated by the 
10 percent rating.  The medical evidence shows that his 
psoriasis is symptomatic and results in some work impairment 
but not beyond that contemplated by his current 10 percent 
rating.  There are no treatment records substantiating 
recurrent episodes of lesions breaking open, nor is there any 
medical evidence reflecting any let alone frequent 
hospitalizations for psoriasis.  

In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
service-connected psoriasis, by itself, has a substantial 
impact upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation 
under the guidelines of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  




ORDER

An assignment of an initial evaluation in excess of 10 
percent for psoriasis based on an extraschedular evaluation, 
under the provisions of 38 C.F.R. § 3.321(b)(1), is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


